Opinion issued February 27, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00820-CR
                            ———————————
                   GERRY DWAYNE DICKENS, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


               On Appeal from the 412th Judicial District Court
                           Brazoria County, Texas
                        Trial Court Case No. 69694


                          MEMORANDUM OPINION

       Appellant, Gerry Dwayne Dickens, pleaded guilty to the felony offense of

unauthorized use of a vehicle.* The trial court found Dickens guilty and, in

accordance with the terms of his plea bargain agreement with the State, sentenced

*
    See TEX. PENAL CODE ANN. § 31.07 (West Supp. 2013).
him to confinement for 200 days in the Brazoria County Jail. Acting pro se,

Dickens filed a notice of appeal. We dismiss the appeal.

      In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial

court’s permission to appeal. See TEX. R. APP. P. 25.2(a)(2). An appeal must be

dismissed if a certification showing that the defendant has the right of appeal has

not been made part of the record. See TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea bargain case and that the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). Appellant did not

appeal any pre-trial matters, and the trial court did not give permission for

appellant to appeal. The record supports the trial court’s certification. See Dears v.

State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005). Because appellant has no

right of appeal, we must dismiss this appeal. See Chavez v. State, 183 S.W.3d 675,

680 (Tex. Crim. App. 2006) (“A court of appeals, while having jurisdiction to

ascertain whether an appellant who plea-bargained is permitted to appeal by Rule

25.2(a)(2), must dismiss a prohibited appeal without further action, regardless of

the basis for the appeal.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss

appellant’s motion for an extension of time to file his appellant’s brief as moot.


                                          2
                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3